t c memo united_states tax_court duane e hudspath petitioner v commissioner of internal revenue respondent docket no 5865-04l filed date duane e hudspath pro_se jeffrey e gold for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment respondent’s motion we shall grant respondent’s motion background the record establishes and or the parties do not dispute the following at the time he filed the petition in this case petitioner petitioner or mr hudspath who is legally blind and must rely on others to read to him resided in stephens city virginia in petitioner purchased a chiropractic business and operated it as a sole_proprietor in the mid-1990s petitioner changed the form of the business and formed stephens city chiropractic scc a limited_liability_company fair hollow trust a domestic_trust and fair exit trust a foreign_trust petitioner transferred percent of his interest in scc to fair hollow trust and retained a 10-percent interest in scc petitioner subsequently transferred his interest in fair hollow trust to fair exit trust in date petitioner formed win enterprise lc win a retail sales business petitioner transferred percent of his interest in win to fair hollow trust and retained a 10-percent interest in win a third person laurie eakes owned the remain- ing 10-percent interest in win according to respondent’s records petitioner was the tax_matters_partner for both scc and win on date the internal_revenue_service irs sent to petitioner as the tax_matters_partner of win a notice of beginning of administrative_proceeding on date the irs sent by certified mail 1respondent’s records do not disclose when the irs sent to petitioner as the tax_matters_partner of scc a notice of begin- continued to petitioner as the tax_matters_partner of scc a notice of final_partnership_administrative_adjustment fpaa with respect to the taxable years and of scc scc-fpaa in the scc-fpaa the irs notified petitioner as the tax_matters_partner of scc that scc was a sham_partnership because fair hollow trust one of its partners was a sham trust and that consequently scc was invalid because petitioner was the only partner on date the irs sent by certified mail to peti- tioner as the tax_matters_partner of win an fpaa with respect to the taxable years and of win win-fpaa in the win- fpaa the irs notified petitioner as the tax_matters_partner of win that fair hollow trust one of the partners of win was a sham trust created by petitioner and that consequently fair hollow trust’s share of the partnership items of win was allo- cated to him on date the same date on which the irs issued the respective scc-fpaa and win-fpaa to mr hudspath as the tax_matters_partner of each entity the commissioner sent him a notice_of_deficiency for his taxable years and continued ning of administrative_proceeding 2the irs mailed the scc-fpaa to main street stephens city virginia which is the address for petitioner listed in the petition in the instant case and notice that notice made certain determinations relating to the adjustments resulting from the irs’s respective examinations of scc and win tefra determinations as well as certain other unrelated determinations non-tefra determina- tions in response to the and notice on date mr hudspath filed a petition with the court thereby commencing hudspath v commissioner docket no peti- tioner’s non-tefra case at docket no in response to the respective scc-fpaa and win-fpaa on date jimmy c chisum mr chisum filed a petition with the court purportedly on behalf of scc and win thereby commencing stephens city chiropractic plc v commissioner docket no tefra case at docket no or partnership-level pro- ceeding on date the tax_court granted the motion of the commissioner to dismiss the tefra case at docket no for lack of jurisdiction because mr chisum the purported trustee and the purported tax_matters_partner of scc and of win failed to establish his authority to act on behalf of those respective entities on date the court granted the commissioner’s motion to dismiss for lack of jurisdiction and to strike peti- tioner’s non-tefra case at docket no insofar as it pertained to the tefra determinations in the and notice respondent’s motion that was because such notice insofar as it pertained to such determinations was invalid and prohibited by section because of the partnership-level proceeding ie the tefra case at docket no the commissioner specifi- cally reserved in respondent’s motion the right to proceed under sec_6221 through in order to deal with flowthrough computational adjustments resulting from the respective scc-fpaa and win-fpaa and to issue any affected items notice of defi- ciency on date mr hudspath signed and on date the commissioner’s counsel signed a stipulated decision document and a stipulation parties’ stipulation in petitioner’s non-tefra case at docket no which they submitted to the court on date pursuant to the stipulation of the parties the court entered a decision in petitioner’s non-tefra case at docket no which stated inter alia that there were overpayments of dollar_figure and dollar_figure for mr hudspath’s taxable years and respectively and that he was not liable for either or for the accuracy-related_penalty under sec_6662 the parties’ stipulation in petitioner’s non- tefra case at docket no provided petitioner reported certain items on his and income_tax returns related on his investment 3all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure 4the overpayments were the result of increased deductions for interest_expenses paid_by mr hudspath on behalf of scc in and in win enterprise lc and stephens city chiropractic plc win enterprise lc and stephens city chiropractic plc are partnerships which are subject_to the unified partnership audit and litigation procedures set forth in sec_6221 et seq the tefra partner- ship procedures for purposes of computing the overpayment in this case petitioner’s partnership items relating to win enterprise lc and stephens city chiropractic plc have been treated as if they were correctly reported on petitioner’s income_tax returns for the and taxable years and they have not been adjusted as part of this docketed proceeding the tax treatment of petitioner’s partnership items relating to win enterprise lc and stephens city chiropractic plc will be resolved in a separate part- nership proceeding conducted in accordance with the tefra partnership procedures the adjustments necessary to apply the results of the tefra partnership proceeding described in sub- paragraph to petitioner shall be treated as computa- tional adjustments under sec_6231 and as- sessed credited or refunded accordingly to the extent that the computation of peti- tioner’s tax_liability which properly reflects the tax treatment of the partnership items relating to win enterprise lc and stephens city chiropractic plc as determined in the tefra partnership proceeding de- scribed in subparagraph would also result in a change in petitioner’s tax_liability attributable to nonpartnership_items as previously determined in this docketed proceeding such change may be treated as a computational adjustment under sec_6231 and assessed credited or refunded accordingly at the time the parties executed the parties’ stipulation in petitioner’s non-tefra case at docket no the court had already dismissed for lack of jurisdiction the tefra case at docket no ie the partnership-level proceeding on date the irs sent a written notice to mr hudspath date notice in which the irs notified him inter alia that there were certain adjustments set forth in the respective scc-fpaa and win-fpaa that the irs made during the examinations by the irs of the respective taxable years and of scc and win and that were the subject of the partnership- level proceeding the tefra case at docket no which affected petitioner’s taxable years and the date notice indicated that as a result of such adjustments there were flowthrough computational adjustments resulting in increases in petitioner’s income of dollar_figure and dollar_figure for his taxable years and respectively and his federal_income_tax tax of dollar_figure and dollar_figure for such respective years on or about date the irs assessed against peti- tioner additional tax of dollar_figure and interest of dollar_figure for his taxable_year and additional tax of dollar_figure and interest of dollar_figure for his taxable_year those assessments were attributable to the flowthrough computational adjustments resulting from the respective scc-fpaa and win-fpaa that are described in the preceding paragraph 5on date the court dismissed the partnership-level proceeding for lack of jurisdiction on date the irs sent a notice of balance due with respect to the above-described assessments on date the commissioner sent to mr hudspath an affected items notice_of_deficiency affected items notice in which the commissioner determined that there were respective increases in mr hudspath’s income for and attributable to flowthrough adjustments from the respective scc-fpaa and win- fpaa in the affected items notice the commissioner determined deficiencies in mr hudspath’s tax for his taxable years and of dollar_figure and dollar_figure respectively and an accuracy-related_penalty under sec_6662 for his taxable_year of dollar_figure in response to the affected items notice on date mr hudspath filed a petition with the court thereby commencing hudspath v commissioner docket no peti- tioner’s tefra-related case at docket no or peti- tioner’s affected items proceeding in that case petitioner made the same type of argument that he is advancing in the instant case viz the commissioner made material misrepresenta- tions with respect to the parties’ stipulation in petitioner’s non-tefra case at docket no in that that stipulation stated that the tax treatment of petitioner’s partnership items relating to win and scc will be resolved in a separate partnership proceeding conducted in accordance with the tefra partnership procedures emphasis added consequently according to mr hudspath the court should not sustain the determinations in the affected items notice hudspath v commis- sioner tcmemo_2004_75 the court rejected mr hudspath’s position in petitioner’s affected items proceeding petitioner’s tefra-related case at docket no and sustained the determinations in the affected items notice that there were additional deficiencies in petitioner’s tax of dollar_figure and dollar_figure for and respec- tively but did not sustain the determination in that notice that petitioner is liable for for the accuracy-related_penalty under sec_6662 id on or about date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to petitioner’s respective unpaid liabilities for his taxable years and that were attributable to flowthrough computational adjustments resulting from the respective scc-fpaa and win-fpaa petitioner’s respective unpaid liabilities for and which had been the subject of the partnership-level proceeding the tefra case at docket no that the court dismissed for lack of jurisdiction on date 6the notice_of_intent_to_levy did not include the respective deficiencies of dollar_figure and dollar_figure for petitioner’s taxable years continued on or about date in response to the notice_of_intent_to_levy petitioner filed form request for a collection_due_process_hearing petitioner’s form and requested a hearing with respondent’s appeals_office appeals_office petitioner attached a document to petitioner’s form peti- tioner’s attachment to form in which he claimed that the notice_of_deficiency for and was facially void and advanced other statements contentions and arguments that the court finds to be frivolous and or groundless on date an appeals_office settlement officer settlement officer sent petitioner a letter date letter acknowledging receipt of petitioner’s form that letter stated in pertinent part based on my review of the case the assessments which are currently outstanding for collection as referenced on letter mentioned above were tefra flow- through adjustments from two tefra entities winn sic enterprises lc and stephens city chiropractic plc there are additional proposed assessments resulting from affected items from the tefra entities these proposed assessments were explained in a notice_of_deficiency which i can see you have petitioned to tax_court however please do not confuse the two issues the amounts addressed on letter for the tax years and do not include these additional proposed assessments included are only the amounts for which continued and that the court sustained in petitioner’s affected items proceeding hudspath v commissioner tcmemo_2004_75 consequently the assessments with respect to those respective deficiencies are not at issue in the instant case you have already been determined to be liable therefore the scope of this collection_due_process_hearing will focus only on a proposed collection alter- native to the proposed levy action on the and balances referenced in letter as a collection alternative to the lien or levy action proposed you may request consideration of either an offer in compro- mise or an installment_agreement however you must provide form 433a collection information statement for individuals or form 433b collection information statement for businesses and or form_656 offer_in_compromise package at the time of your scheduled hearing furthermore neither collection alternative will be considered if you are not in filing compliance at the time of your appeals_conference in response to the date letter petitioner sent the settlement officer a letter dated date date letter in the date letter petitioner inter alia informed respondent that he needed to reschedule the hearing with the settlement officer because of his disability and that he would be bringing a stenographer to record that hearing petitioner also sent respondent a letter dated date date letter in the date letter petitioner stated in pertinent part after our telephone conversations of november and november you have convinced me of the benefit to me of setting up an installment_plan with you rather than waiting to deal with a collections officer i will only enter into such an agreement with the documented understanding that i do not think i owe this money i am simply making this agreement as a conve- nience to myself i intend to pursue violation of due process and fraud on the court in this specific matter with subsequent court actions in order to protect my rights in this matter i must be able to bring a stenographer to the meeting so there is a third party written record of the proceed- ing on date the settlement officer held a hearing with petitioner that the settlement officer audiotaped and that petitioner’s stenographer recorded during that hearing the settlement officer explained the collection process to peti- tioner and petitioner submitted to the settlement officer form 433d installment_agreement on date the appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination the notice_of_determination stated in pertinent part summary of determination the taxpayer voluntarily entered into a streamline installment_agreement for dollar_figure month payable on the 26th of each month the taxpayer paid his first in- stallment payment and also the one-time user_fee of dollar_figure enforced collection action will not occur while this agreement is in place an attachment to the notice_of_determination stated in pertinent part summary and recommendation the taxpayer’s attachment to form states in summary that the notices of deficiency for and are facially void there was a failure to generate an assessment list for the assessments for and there was a failure of the commis- sioner to certify and transmit the assessment list for the and assessments there was a failure to record the assessments for the and assess- ments there was a failure to provide record of assessment for the and assessments and there was a failure to send notices of assessment for the and tax assessments after multiple telephone contacts and an in-office recorded conference the taxpayer voluntarily entered into an installment_agreement for dollar_figure month payable on the 26th of each month the taxpayer has made his first installment_payment and has also paid the one- time user_fee of dollar_figure placement of the taxpayer’s account into installment_agreement status will prevent enforced collection action from occurring therefore the issued notice_of_intent_to_levy has become moot the taxpayer is aware that a notice_of_federal_tax_lien may be filed if the agreement defaults and is also aware that interest will continue to accrue until the balances due are paid in full brief background of collection_due_process_hearing on date a conference letter was issued to the taxpayer scheduling the conference requested for date pincite p m this letter presented the taxpayer with an overview of how the liability arose and also defined for the taxpayer the scope of the actual collection_due_process conference the taxpayer responded via phone and mail correspon- dence that the conference would need to be rescheduled for a later time the taxpayer is legally blind and needed the additional time to make preparations for a conference--to include orchestrating travel accommoda- tions and having someone read him all correspondence on and again on detailed phone conferences were held with the taxpayer appeals learned the taxpayer’s position appeared to be that even though he acknowledged signing the decision docu- ment as referenced in detail above he was never advised how that would translate in terms of actual assessment amount appeals explained the collection process for the tax- payer streamline installment_agreement criteria were explained to the taxpayer in detail he qualifies for an installment_agreement for dollar_figure month payable on the 26th of each month the taxpayer understands that interest will continue to accrue on the balances owed until the amounts are paid in full the taxpayer also understands that a notice_of_federal_tax_lien may be filed if the agreement defaults the taxpayer verbally agreed to these terms and was provided form 433d installment_agreement for review however the tax- payer still desired an in-office conference to be recorded via court stenographer an in-office conference audio taped by appeals as well as recorded via court stenographer was held on date pincite a m at this conference the taxpayer supplied the signed form 433d installment_agreement agreeing to the terms as detailed above he also provided his first installment_payment as well as the one-time user_fee of dollar_figure he was provided with the opportunity to raise any and all other issues of concern to him again the underlying liability issue was raised and the irs’ position as stipulated in the decision document from hudspath v commissioner u s tax_court docket no was reiterated to the taxpayer the taxpayer again acknowledged receiving irs worksheets but did not realize that he could have disputed the amounts as determined by the irs the taxpayer was advised during the appeals_conference that if he possessed substantive information that would change the actual amounts of the computations ie proof of a math error made on the part of the irs etc that he could potentially pursue a request for abatement mr hudspath advised he possessed no such information he does not believe there should be any assessments at all the taxpayer advised that he would be petitioning tax_court to challenge the underlying liability even fur- ther however he would not be raising the issue of achieving a collection alternative because he is in agreement with the terms of his signed form 433d brief background of assessment the outstanding liabilities for and are the result of tefra flow-through adjustments from two tefra entities winn sic enterprises lc and stephens city chiropractic plc in a decision document from hudspath v commissioner us tax_court docket no agreed to and signed by both the taxpayer and the irs entered date into the us tax_court record the following items were stipulated petitioner reported certain items on his and income_tax returns related on his investment in win enterprises lc and stephens city chiropractic plc win enterprises lc and stephens city chiropractic plc are partnerships which are subject_to the unified_audit and litigation procedures set forth in sec_6221 et seq the tefra partnership procedures for purposes of computing the overpayment in this case petitioner’s partnership items relating to win enterprise lc and stephens city chiropractic plc have been treated as if they were correctly reported on petitioner’s income_tax returns for the and taxable years and they have not been adjusted as part of this docketed proceeding the tax treatment of petitioner’s partnership items relating to win enterprise lc and stephens city chiropractic plc will be resolved in a separate partnership proceeding conducted in accordance with the tefra part- nership procedures the adjustments necessary to apply the re- sults of the tefra partnership proceeding described in subparagraph to petitioner shall be treated as computational adjustments under sec_6231 and assessed cred- ited or refunded accordingly to the extent that the computation of peti- tioner’s tax_liability which properly re- flects the tax treatment of the partnership items relating to win enterprise lc and stephens city chiropractic plc as deter- mined in the tefra partnership proceeding described in subparagraph would also re- sult in a change in petitioner’s tax liabil- ity attributable to nonpartnership_items as previously determined in this docketed pro- ceeding such change may be treated as a computational adjustment under sec_6231 and assessed credited or re- funded accordingly hudspath v commissioner us tax_court docket no accordingly in june of the irs proceeded with computational adjustments as referenced above mr hudspath was issued copies of irs’ computations and ultimately mr hudspath was issued the notice_of_intent_to_levy upon which he requested the collection_due_process_hearing discussion and analysis applicable law and administrative procedures the letter notice_of_intent_to_levy and notice of your right to a hearing was mailed certi- fied return receipt requested on date to the taxpayer’s last_known_address the taxpayer was provided the opportunity to raise any relevant issue at the hearing this settlement officer has had no prior involvement with respect to these tax_liabilities relevant issues raised by the taxpayer all issues raised by the taxpayer have been discussed above per sec_6330 underlying liability challenges may only be raised if the person did not receive any statutory_notice_of_deficiency or did not otherwise have an opportunity to dispute such tax_liability appeals determined that a challenge to the underlying liability could not be raised here under the forum of this collection_due_process request mr hudspath had previous opportunities to dispute the tax_liability in this case balancing efficient collection and intrusiveness sec_6330 requires that the appeals_office consider whether any collection action balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary the file indicates that the legal and procedural requirements pursuant to the issuance of the final notice notice_of_intent_to_levy were met and were not improper as stated placement of the taxpayer’s account into installment_agreement status will prevent enforced action from occurring therefore the issued notice_of_intent_to_levy will become moot should the agreement default the irs will issue cp523 notice of defaulted installment_agreement which will detail potential enforcement actions that may be taken against the taxpayer discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion in his response to respondent’s motion petitioner’s re- sponse petitioner frames the issue presented in the instant case as follows whether the misrepresentations by respondent’s counsel of the terms of the settlement agreement in hudspath v commissioner docket no should render the settlement agreement void and thus preclude any lien or levy action for assessments arising there- from petitioner takes the following position in petitioner’s response this court should not only deny respondent’s motion for summary_judgment but this court should also grant the petitioner summary_judgment there is no genuine issue with regard to the misrepresentations concerning the stipulated settlement in hudspath v commissioner docket no under the circumstances there is only one re- course open to this court for these material misrepre- sentations declare that the stipulated settle- ment in hudspath v commissioner docket no is void and thus the assessments arising therefrom are unenforceable respondent counters that the court should reject the posi- tion of petitioner in petitioner’s response we agree we note initially that the instant case does not involve assessments arising from petitioner’s non-tefra case at docket no nor does the instant case involve assessments arising from petitioner’s affected items proceeding petitioner’s tefra-related case at docket no see supra note the instant case involves only assessments for petitioner’s taxable years and that are attributable to flowthrough computational adjustments as defined in sec_6231 resulting from the respective scc-fpaa and win-fpaa which fpaas had been the subject of the partnership-level proceeding the tefra case at docket no that the court dismissed for lack of jurisdiction on date see sec_6223 sec_6225 sec_6226 a a see also 108_tc_1 in petitioner’s affected items proceeding petitioner’s tefra-related case at docket no petitioner took a position that is virtually the same as the position that he is taking in the instant case in petitioner’s affected items proceeding the court summarized petitioner’s position as fol- lows respondent’s determinations relating to this affected items proceeding should not be sustained because re- spondent informed petitioner that pursuant to the date stipulation in petitioner’s non-tefra case at docket no petitioner would have an opportunity to challenge the partnership items in support of his contention petitioner who is blind asserts that he justifiably relied on respondent to explain the terms of the stipulation hudspath v commissioner tcmemo_2004_75 the court rejected petitioner’s position in petitioner’s affected items proceeding in so doing the court concluded petitioner’s credible testimony and the plain language of the stipulation ie the tax treatment of petitioner’s partnership items will be re- solved in a separate partnership proceeding empha- sis added established that respondent misled peti- tioner these facts however do not override the mandate of sec_6221 that the tax treatment of any partnership_item shall be determined at the partnership level 87_tc_783 respondent complied with the partnership audit and litigation procedures and upon completion of the partnership-level proceeding assessed a computational adjustment against petitioner see sec_6223 sec_6225 a a 108_tc_1 petitioner had the opportunity in the partnership-level proceeding the tefra case at docket no to challenge the partnership items but he failed to do so accord- ingly petitioner is precluded from challenging those items in this petitioner’s affected items proceeding petitioner’s tefra-related case at docket no see sec_6221 sec_6226 brookes v commissioner supra pincite id for the same reasons on which we relied in rejecting peti- tioner’s position in petitioner’s affected items proceeding id we reject petitioner’s position in the instant case on the record before us we find that petitioner may not challenge the existence or the amount of petitioner’s respective unpaid liabil- ities for and see sec_6330 where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the determination of the commissioner for abuse of discre- tion 114_tc_604 114_tc_176 based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in determining in the notice_of_determination that as long as petitioner is in compliance with the installment_agreement into which he voluntarily entered with respect to petitioner’s respec- tive unpaid liabilities for and the notice_of_intent_to_levy is moot on that record we shall grant respondent’s motion we have considered all of petitioner’s statements conten- tions and arguments in petitioner’s response and in the petition in this case that are not discussed herein and we find them to be without merit irrelevant frivolous and or groundless to reflect the foregoing an appropriate order granting respondent’s motion and decision will be entered for respondent 7in addition to petitioner’s position in petitioner’s response that respondent misled him with respect to certain terms of the parties’ stipulation in petitioner’s non-tefra case at docket no petitioner advanced in the petition in the instant case certain contentions and arguments that the court finds to be frivolous and or groundless
